Citation Nr: 0208877	
Decision Date: 08/01/02    Archive Date: 08/12/02	

DOCKET NO.  96-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
larynx, status post laryngectomy.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952, July 1954 to June 1956 and July 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2000, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
December 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
granted the motion in January 2001, vacating and remanding 
the case to the Board.  In June 2001, the Board remanded this 
case to the RO for additional development under the VCAA.

As noted by the Board in June 2001, it appears based on the 
veteran's statements that he wishes to either raise 
additional issues or to reopen a claim previously denied by 
the RO.  The RO was asked to request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue. 

In reviewing the veteran's statements following the Board's 
June 2001 determination, it is still unclear if the veteran 
wishes to raise any additional claims.  Based on his 
statements, the Board finds that no additional issues are 
before it at this time. 

The veteran has contended that his cancer is the result of 
radiation exposure or smoking and his COPD is the result of 
smoking or active service.  The Board will address these 
contentions accordingly. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  An association between the veteran's carcinoma of the 
larynx, status post laryngectomy, with alleged radiation 
exposure or history of smoking during service is not shown.

3.  An association between the veteran's COPD with his active 
service or history of smoking during service is not shown.


CONCLUSIONS OF LAW

1.  Service connection for carcinoma of the larynx due to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, and 3.311 
(2001).  

2.  Entitlement to service connection for COPD on a direct 
basis or as the result of the veteran's history of smoking in 
service is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

 Service medical records at separation in December 1952, June 
1956 and September 1957 show no defects or abnormalities.  
The veteran's lungs, chest, mouth, throat and sinuses were 
reported as normal.

Post-service medical records reveal that the veteran 
developed cancer of the larynx for which he underwent a 
laryngectomy in November 1990. 

Medical records from September 1990 to December 1998 reveal 
treatment intermittently at VA Medical Center (VAMC) for 
symptoms associated with COPD, bronchitis and the residuals 
of the laryngectomy.

In a May 1995 statement to support his claim, the veteran 
contended that in 1956 he was close to the atomic bomb that 
exploded in Fort Jackson, South Carolina.  In his December 
1995 appeal to the Board he again contended that he is 
entitled to service connection for carcinoma of the larynx 
secondary to radiation exposure because he was exposed to 
radiation from a test conducted at Fort Jackson, South 
Carolina.  He further contended that he was in a hospital in 
Germany for ten days with pneumonia in 1956 and he has had 
COPD since that time.

In February 1996, the veteran underwent a VA compensation 
examination.  The veteran's history of cancer of the larynx 
was noted.  He also reported that he developed pneumonia 
while in the service in Germany in 1956.  It was reported 
that after service he developed severe bronchial problems 
with wheezing and coughing and was diagnosed with bronchitis 
and COPD.  He further stated that he was exposed to ionizing 
radiation in July 1954, while in the service, and he thinks 
his laryngeal cancer was due to the radiation exposure.  The 
examiner indicated that the condition was due to smoking and 
not due to radiation exposure.

Examination revealed that the veteran's chest had a lot of 
wheezes, rales and rhonchi.  There were no lymph nodes in his 
neck.  There were scars from radical neck dissections. The 
diagnosis was cancer of the larynx, status post laryngectomy 
and a tracheostomy due to smoking, and chronic bronchial 
disease with asthmatic bronchitis and COPD also secondary to 
smoking.

In a June 1997 letter, the RO notified the veteran of the 
necessity to submit additional evidence to support his claim 
for his alleged disability as a result of radiation exposure.  
In a letter dated on the same day, the RO requested that the 
veteran complete a tobacco product use history questionnaire.

In October 1999, the veteran completed a tobacco product use 
history questionnaire.  He indicated that he used no tobacco 
products prior to service.  During service he smoked 
approximately two to three packs per day and after service he 
smoked two packs per day.  He reported that he quit smoking 
once for a short period prior to quitting in November 1990.

At his hearing in October 1999, the veteran contends that the 
cancer he developed and his COPD are related to cigarette 
smoking.  See Hearing Transcript (Tr.) pp. 5, 7.  He 
testified that he began smoking in the service.  He stated 
that he did not smoke prior to entering the military.  He 
said that while in service he was given cigarettes in his 
food ration and smoked for approximately 30 years before 
quitting in 1990.  Tr., p. 3.  He smoked up to two pack per 
day. Tr., p. 4.

The veteran testified at his hearing that he was first 
diagnosed with COPD in 1955.  He also testified that while 
stationed in Germany, he was diagnosed with pneumonia and was 
hospitalized for seven days.  He stated that he had no 
further problems with pneumonia during service after being 
hospitalized.  Tr., p. 6.

In January 2000, the Board denied the veteran's claims.  In 
January 2001, the Court vacated the Board 's decision solely 
on the basis of the VCAA.  No other basis for this 
determination was provided.  In June 2001, the Board remanded 
this case to the RO specifically to address the VCAA.

In July 2001, the RO contacted the veteran and provided him 
with detailed information regarding his claims.  In a 
response received in September 2001, the veteran did not 
appear to indicate that any additional medical information 
was available.  In this regard, the Board must note that the 
veteran's statements following the Board's June 2001 remand 
are particularly difficult to understand.  He appears to 
state that no other medical records are available in support 
of his case.

The RO underwent an additional effort to obtain more service 
medical records.  In October 2001, the RO was informed that 
no additional records were available regarding the veteran.  
It was indicated that additional records may have been 
destroyed at a fire at the National Personnel Records Center 
years ago.  

At the request of the Board, the veteran underwent additional 
evaluations in order to determine the etiology of the 
veteran's disabilities.  In an October 2001 examination, the 
examiner reviewed the veteran's medical history.  The 
examiner had the opportunity to read the veteran's claims 
file and perform a detailed evaluation.  The veteran stated 
that he began smoking at the age of ten, well before his 
active service.  It was indicated the veteran was a heavy 
smoker until his laryngectomy in 1990 at which time he 
stopped smoking altogether.  

The veteran was diagnosed with a post laryngectomy as a 
result of a carcinoma of the larynx, with no recurrence.  
Chronic obstructive pulmonary disease was also diagnosed.  
The examiner stated, in pertinent part:  

In my opinion the etiology of the 
veteran's carcinoma of the larynx (and 
also probably his chronic obstructive 
pulmonary disease) is his heavy smoking.  
His smoking is obviously not related to 
military service (onset at age 10 
years!).  In my opinion the veteran's 
carcinoma of the larynx, status post 
laryngectomy, and chronic obstructive 
pulmonary disease are not related to 
military service.  Also I feel that none 
of these conditions are related to his 
radiation exposure while he was an 
observer at the time of the atomic blast 
while on active duty.  

In a second VA evaluation, the veteran's medical condition 
was again evaluated by an examiner who had the opportunity to 
review the claims folder.  A detailed physical examination of 
the veteran was performed.  The examiner answered all 
questions posed by the Board within its remand of the case.  
Regarding the first question of whether he suffered from 
nicotine or tobacco dependence, the examiner stated that the 
veteran did not at the present time suffer from nicotine or 
tobacco dependence.  He was able to stop smoking in 1990.  
The examiner stated that it was impossible for him to state 
specifically that the veteran was suffering from tobacco 
dependence or as to when such dependence began.  

The veteran has sometimes claimed that he did not smoke 
cigarettes prior to his military service, but did so during 
military service and for many years after being separated 
from the service.  In this regard, the examiner noted that 
the veteran had recently told a fellow examiner that he had 
smoked since the age of 10.  The examiner stated that it 
would be impossible for the examiner to state specifically 
that the veteran was suffering from tobacco dependence during 
his six years of military service.  In the opinion of the 
examiner the veteran's carcinoma of the larynx and COPD were 
most likely secondary to long-term cigarette smoking and 
probably due to the subsequent 44 years of cigarette smoking 
after separation from service and not to the six years of 
military service.  

The examiner also concluded that it was not likely that the 
veteran's alleged exposure to radiation during service was 
etiologically related to the subsequent development of cancer 
of the larynx and COPD.  

A supplemental statement of the case was issued by the RO in 
January 2002.  The veteran provided a written statement in 
February 2002.  He again does not appear to refer to any 
missing or additional medical records pertinent to his 
claims.  The veteran's representative submitted written 
argument in May 2002.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  In evaluating VA's duty to assist 
the veteran in the development of his case, the Board notes 
the extensive efforts of the RO to obtain the veteran's 
service medical records and post service medical records.  
The RO has contacted numerous sources in an effort to assist 
the veteran in the development of his case, with little 
result.  

The record shows that the veteran was notified in the RO 
rating decision, the statement of the case, the supplemental 
statements of the case, the Board's prior decision and 
remand, and within many communications from the RO to the 
veteran of the reasons and bases for the denial of his 
claims.  In particular, the RO sent a letter to the veteran 
in July 2001 that specifically discussed the VCAA, including 
the efforts that VA and the veteran must make with regard to 
this claim.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

When a veteran's service medical records are not available, 
VA's duty to assist is heightened.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Full compliance with the 
statutory duty to assist includes VA assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place, and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483. 

In determining whether the Board should make an additional 
attempt to obtain the veteran's service medical records, the 
extent of efforts of the RO to obtain such records must be 
reviewed.  Based on this review, it is the finding of the 
Board that an additional attempt to obtain additional service 
medical records would not succeed as all possible avenues of 
development have been exhausted.  In any event, the veteran 
has never stated that he was treated for the disorders at 
issue (carcinoma of the larynx and COPD) during his active 
service.  Medical evidence of record clearly indicates that 
these disabilities were treated many years after his 
discharge from active service.  The veteran's separation 
evaluations (which are of record) make no reference to the 
disabilities at issue.  Accordingly, a further effort to 
obtain additional service medical records is not warranted.

III.  Entitlement to Service Connection for the Disabilities 
at Issue Based on Radiation Exposure

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such disability was incurred in the active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(b).  To establish service connection, there 
must be: (1) A medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For a veteran who was exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such service may be established in one 
of three different ways.  First, there are 16 types of cancer 
that are presumptively service connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(b).  Neither carcinoma of the 
larynx or COPD is listed within § 3.309.  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met.  Cancer is listed 
within this section, COPD is not.  The third basis for a 
determination of service connection is a finding of direct 
service connection by establishing a showing that the disease 
was incurred in or aggravated by service.  See Combee v. 
Brown, 34 Fed. 3d. 1039, 1042, (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.311, whose statutory 
authority is 38 U.S.C.A. § 501, provides a separate method by 
which claimants who suffer from various radiogenic diseases, 
identified at section 3.311(b)(2)(i) (and includes cancer), 
may establish service connection when it is contended that 
the onset of the disease is the result of exposure to 
ionizing radiation.  This involves obtaining an estimate of 
the dose of radiation to which the claimant was exposed, and 
then obtaining an advisory opinion from the Under Secretary 
for Health, followed by a determination by the Under 
Secretary for Benefits regarding the likelihood that the 
claimant's disease resulted from exposure to radiation in 
service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).

The regulation also provides, at section 3.311(a)(4)(i), that 
if military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Significantly, however, this provision is limited 
by its own terms to those cases being considered under 
38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(a)(4). 

In this case, the Board has considered whether it must obtain 
a radiation dose estimate for the veteran.  However, in light 
of the veteran's statements, the Board finds that such an 
effort would come to no avail.  In a May 1995 statement to 
support his claim, the veteran contended that in 1956 he was 
near an atomic bomb that exploded in Fort Jackson, South 
Carolina.  The Board is aware of no atomic detonations in 
South Carolina.  The atomic testing listed within § 3.309 
also does not cite an atomic test in South Carolina.  
Accordingly, there is no basis to obtain a radiation dose 
estimate.  

In any event, the Board has multiple medical determinations 
that have indicated that the veteran's disabilities are not 
the result of radiation exposure.  The Board finds that these 
medical opinions are entitled to great probative value and 
provide negative evidence against the claims.  The veteran 
has provided no medical evidence in support of the 
determination that his disabilities are the result of 
radiation exposure.  Accordingly, the veteran's claim on this 
theory of entitlement (radiation exposure) must fail.

IV.  Entitlement to Service Connection for the Disabilities 
at Issue Based on Smoking or on a Direct Basis

The United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for disability 
related to the use of tobacco.  First, the Veterans Benefits 
Act of 1998, enacted as Subtitle B of Public Law No. 105-178, 
§ 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131, 
inserting language to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed after 
that date.  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
instead created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See also 38 U.S.C.A. § 1103(b).  By its terms, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
or veterans and survivors who filed claims on or before June 
9, 1998 (as in this case).  VA has issued a regulation to 
implement the new legislation on tobacco-related disability 
claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
for service connection for a lung disorder well before this 
date.  Therefore, the new provisions do not apply.

The Board is cognizant that, in VAOPGCPREC 2-93, the VA 
General Counsel held, in particular, that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability or death 
would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

In this case, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's current COPD 
or his carcinoma of the larynx is the result of his smoking 
during his limited period of active service many years ago.  
The Board must look to the veteran's inconsistent statements 
in support of this determination.  At his personal hearing in 
October 1999, he testified that he began smoking in service.  
At the most VA evaluation held in October 2001, the veteran 
contended that he began smoking at the age of ten.  Such 
inconsistent statements do not support the veteran's case.  

The Board finds that the VA evaluations held in October 2001 
are entitled to great probative value.  In both evaluations, 
it is determined that the veteran's smoking in service did 
not cause the disabilities at issue.  The veteran has 
provided no evidence either in support of his claims or to 
dispute these determinations.  Accordingly, the Board must 
find the preponderance of the evidence against the claims.  

In making its determination, the Board has considered the 
issue of nicotine dependence.  However, in light of evidence 
that indicates that the veteran began smoking prior to his 
active service, the Board finds no persuasive evidence to 
support a determination of service relation.  Rather, the 
Board finds that statements to the medical personnel by the 
veteran to be more probative and of greater weight since such 
remarks were made in the context of a medical examination  -- 
as opposed to the context of a setting in which monetary 
benefits were the topic (for example, with the claims process 
during applications for benefits or other related 
statements). 

With regard to the veteran's own contentions that the 
disorders at issue are either the result of his active 
service, exposure to atomic testing in South Carolina, 
smoking within his service, or smoking as a result of 
nicotine dependence caused by his active service, the Court 
has made clear that a lay person is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran is a 
lay person, and lacks the medical expertise for his opinions 
in this matter to be competent medical evidence.  The Board 
finds that the competent medical evidence is against these 
claims.  The most recent uncontradicted medical opinions 
provide negative evidence against the veteran's contentions.  

The Board has also considered the issue of whether the 
veteran's disabilities are the result of his active service 
on a direct basis.  Prior to his assertion that his COPD is 
secondary to in-service use of tobacco, the veteran contended 
that his COPD disability was secondary to pneumonia, which he 
allegedly contracted in service in 1955 or 1956.  However, 
available service medical records show no evidence of 
treatment for or a diagnosis of pneumonia or residuals 
thereof. The earliest post-service medical record that 
diagnosed COPD is in June 1991, more than thirty years since 
the veteran's discharge from service.  Even if the Board 
assumes that the veteran was treated for pneumonia during 
service (as it has done due to the fact that all service 
medical records to not appear to be available), there is no 
objective medical evidence linking COPD or cancer to the 
alleged in-service diagnosis of pneumonia.

Based on the review of the evidence of record, the Board 
finds that there is no competent medical evidence to support 
a finding that the veteran's carcinoma of the larynx or COPD 
was the result of his service, radiation exposure, smoking 
during his active service, or nicotine dependence caused by 
his active service.  In light of the recently obtained 
medical opinions, the preponderance of the evidence is 
against any determination that the veteran's current 
disorders are the result of his service.  Accordingly, the 
claims are denied.  


ORDER

Service connection for carcinoma of the larynx, status post 
laryngectomy, is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.
  

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

